Shipman, J.
This is a demurrer to an information for a misdemeanor under section 4413 of the Revised Statutes. I am of opinion that section 4412 of the Revised Statutes is not repealed by the second section of the act of March 3, 1885, entitled “An act to adopt the revised international regulations to prevent collisions at sea,” but that the board of supervising inspectors still has power to establish such regulations to be observed by the steam-vessels, to which chapter 1, tit. 52, relates, and which are passing each other in the waters of the United States, as the board shall from time to time deem necessary for safetj'-, such regulations to be in conformity with the existing laws of the United States. Article 20 of the international regulations, and rule 22 of the rules contained in section 4233 of the Revised Statutes declare the general duty of vessels which overtake each other, and are substantially alike. By virtue of section 4412 the board of supervising inspectors established rule 8, which specifies the particular duty of the pilot of a steamer overtaking and endeavoring to pass another steamer. This rule is still in existence, and for a willful refusal, in coast waters of the United States, to observe it, the offender is liable to a penalty by virtue of section 4413 of the Revised Statutes. The demurrer is not sustained.